EMPLOYMENT AGREEMENT




THIS AGREEMENT ("Agreement") is made and entered into on November 26, 2013,
between MCIG INC., hereinafter referred to as “The Company” or "Employer", and
Mark James Linkhorst, hereinafter referred to as "Employee".




RECITALS




WHEREAS, the Employer desires to obtain the services of Chief Operating Officer
on its own behalf and on behalf of all future Affiliated Companies (defined as
any corporation or other business entity or entities that directly or indirectly
controls, is controlled by, or is under common control with the Company); and




WHEREAS, the Employee desires to accept employment with Employer as the Chief
Operating Officer (COO), on the terms and conditions set forth herein.




THEREFORE, in consideration of the mutual promises, terms and conditions set
forth herein, and at the performance of each, the parties hereto agree to be
legally bound as follows:




1.

Term. The Company agrees to employ Employee, and Employee accepts such
employment on November 26, 2013 and terminates on November 26, 2015 (the
“Term”). At the end of the Initial Term, this Agreement shall automatically
renew for additional one (1) year terms, on substantially the same terms and
provisions as contained herein, unless the Company provides Employee with
written notice of its intent to terminate this Agreement at the will of the
Board of Directors (the "Board"), or at the will of the Chief Executive Officer
(the "CEO") of the Company within 30 days prior to termination. The period from
the commencement of the term of this Agreement to the date of its termination,
after giving effect to any renewal, shall be considered the "Employment Period"
hereunder.




2.

Duties. During the Employment Period, Employee shall serve as a Chief Operating
Officer of the Company and shall have the duties, responsibilities and authority
consistent with such position as are assigned to him by the Board or the Chief
Executive Officer. The Chief Operating Officer's duties include the development
of marketing plans and strategies, new technologies, finding new customers and
investors, investor relations, company’s website maintenance, and any issues
related with marketing.




3.

Compensation. During the Term, COO shall be compensated for the Services as
follows:




(i)

The Company shall pay Chief Operating Officer One Million shares of common stock
per first year.

(ii)

Bonus. Employee shall be entitled to receive a bonus pursuant to the terms of
the Company's executive bonus plan then in effect, which plan may be amended
from time to time by the Board or the Executive Officers in their sole and
absolute discretion.

(iii)       Expenses. The Company shall reimburse Employee for all reasonable
out-of-pocket expenses actually incurred by Employee and accounted for and
evidenced in accordance with the standard policies, practices or procedures
regarding expense reimbursement that the Company may establish from time to
time. In addition to the foregoing, employer will reimburse employee for any and
all necessary, customary, and usual expenses incurred by him while traveling for
and on behalf of the employer pursuant to employer's directions.




1.

Termination. At any time, either party may terminate, without liability, the
Employment Period for any reason.  Employee shall provide the Company with 30
days prior written notice of such Employee's intent to terminate this Agreement.




5.  Employee's loyalty to employer's interests. Employee shall devote all of his
time, attention, knowledge, and skill solely and exclusively to the business and
interests of employer, and employer shall be entitled to all benefits,
emoluments, profits, or other issues arising from or incident to any and all
work, services, and advice of employee. Employee expressly agrees that during
the term hereof he will not be interested, directly or indirectly, in any form,
fashion, or manner, as partner, officer, director, stockholder, advisor,
employee, or in any other form or capacity, in any other business similar to
employer's business or any allied trade, except that nothing herein contained
shall be deemed to prevent or limit the right of employee to invest any of his
surplus funds in the capital stock or other securities of any corporation whose
stock or securities are publicly owned or are regularly traded on any public
exchange, nor shall anything herein contained by deemed to prevent employee from
investing or limit employee's right to invest his surplus funds in real estate.




6.    Confidential Information. Employee acknowledges that the information,
observations and data obtained by or available to Employee during the course of
employment with the Company concerning the business and affairs of the Company
are and will be the property of the Company. Therefore, Employee agrees, during
the Employment Period and following the termination of Employee's employment for
any reason whatsoever, not to disclose or induce or assist in the use or
disclosure, to any person or entity, or use for the account of any person or
entity other than the Company, any such information, observations or data
including, without limitation, any business secrets or methods, processes,
professional techniques, marketing plans, strategies, and revenue information
all of which are of great value to the Company. In the event Employee's
employment with the Company is terminated for any reason whatsoever, Employee
will promptly return and surrender to the Company any and all Confidential
Information made available to Employee by the Company or otherwise in the
possession of Employee in the course of employment with the Company.




7.      Option to terminate on permanent disability of employee




(i)

Notwithstanding anything in this Contract to the contrary, employer is hereby
given the option to terminate this Agreement in the event that during the term
hereof employee shall become permanently disabled, as the term "permanently
disabled" is hereinafter fixed and defined.

(ii)

Such option shall be exercised by employer giving notice to employee by
registered mail, addressed to him in care of employer at the above stated
address, or at such other address as employee shall designate in writing, of its
intention to terminate this Agreement on the last day of the month during which
such notice is mailed. On the giving of such notice this Agreement and the term
hereof shall cease and come to an end on the last day of the month in which the
notice is mailed, with the same force and effect as if such last day of the
month were the date originally set forth as the termination date.

(iii)

For purposes of this Contract, employee shall be deemed to have become
permanently disabled if, during any year of the term hereof, because of ill
health, physical or mental disability, or for other causes beyond his control,
he shall have been continuously unable or unwilling or have failed to perform
his duties hereunder for thirty consecutive days, or if, during any year of the
term hereof, he shall have been unable or unwilling or have failed to perform
his duties for a total period of thirty days, whether consecutive or not.

(iv)

For the purposes hereof, the term "any year of the term hereof" is defined to
mean any period of

36 calendar months commencing on the first day of November 26, 2013 and
terminating on the last day of November 26, 2016 of the following year during
the term hereof.




8.

Discontinuance of business as termination of employment. Anything herein
contained to the contrary notwithstanding, in the event that employer shall
discontinue operations at the premises mentioned above, then this Agreement
shall cease and terminate as of the last day of the month in which operations
cease with the same force and effect as if such last day of the month were
originally set forth as the termination date hereof.




9.

Employee's commitments binding on employer only on written consent. Employee
shall not have the right to make any contracts or other commitments for or on
behalf of employer within the written consent of Employer.




10.

Contract terms to be exclusive. This written Agreement contains the sole and
entire Agreement between the parties, and supersedes any and all other Contracts
between them. The parties acknowledge and agree that neither of them has made
any representation with respect to the subject matter of this Agreement or any
representations inducing the execution and delivery hereof except such
representations as are specifically set forth herein, and each party
acknowledges that he or it has relied on his or its own judgment in entering
into the Agreement. The parties further acknowledge that any statements or
representations that may have heretofore been made by either of them to the
other are void and of no effect and that neither of them has relied thereon in
connection with his or its dealings with the other.




11.

Waiver or modification ineffective unless in writing. No waiver or modification
of this Agreement or of any covenant, condition, or limitation herein contained
shall be valid unless in writing and duly executed by the party to be charged
therewith. Furthermore, no evidence of any waiver or modification shall be
offered or received in evidence in any proceeding, arbitration, or litigation
between the parties arising out of or affecting this Contract, or the rights or
obligations of any party hereunder, unless such waiver or modification is in
writing, duly executed as aforesaid. The provisions of this paragraph may not be
waived except as herein set forth.




12.

Governing Law. This Agreement and performance hereunder and all suits and
special proceedings hereunder shall be construed in accordance with the laws of
 U.S.A.




13.

Ability to Enter Into Agreement. Each party represents and warrants to the other
party that this Agreement has been duly authorized, executed and delivered and
that the performance of its obligations under this Agreement does not conflict
with any order, law, rule or regulation or any agreement or understanding by
which such party is bound.




14.

Entire Agreement.  This Agreement is supersedes all prior employment or other
agreements, negotiations and understandings of any kind with respect to the
subject matter of this Agreement and contains all of the terms and provisions of
this Agreement between the parties hereto with respect to such subject matter.
Any representation, promise or condition. Whether written or oral, not
specifically incorporated herein, shall have no binding effect upon the parties.




IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first written above.




  MCIG, INC.







   By:   /s/  Paul Rosenberg

   -----------------------------------------

   Name: Paul Rosenberg

   Title: President&CEO




   /s/ Mark Linkhorst

   -----------------------------------------

   Name: Mark James Linkhorst












